Morton, C. J.
It was decided in Kempton v. Saunders, 130 Mass. 236, that the St. of 1879, e. 245, § 4, is applicable to a certificate of discharge granted after its passage upon proceedings begun before, and is constitutional and valid; and that its effect was to provide an exclusive method of annulling a certificate of discharge by an application to the court which granted it, and to prevent its validity from being impeached in any other court. This is decisive of the case at bar. The only difference in the two cases is that, in the case at bar, the suit was begun before the passage of the St. of 1879; but this is immaterial. The *187statute contains no provision exempting pending cases from its operation. It provides that the certificate may be pleaded as a full and complete bar to all suits brought on debts provable against the estate of the insolvent; and is applicable to all certificates granted after its passage. Exceptions overruled.